*323Where a child receives adequate support, even though such support may not have come from the party charged with the obligation, there can be no legal claim against the obligor unless it can be demonstrated that the volunteering party expected reimbursement and made a demand for reimbursement in a timely manner (Levine v Ceppos, 215 AD2d 731). Here, petitioners failed to demonstrate that either the natural grandparents, with whom the child resided during the relevant six year period, 1985-1991, or the mother expected reimbursement from respondent father for their voluntary payments nor was any demand for reimbursement made during the lengthy period in question. There also is no evidence that the child was not adequately supported during that time. We have considered petitioners’ other arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Ellerin, Rubin and Kupferman, JJ.